                               Case 18-20662   Doc 106     Filed 07/23/21   Page 1 of 1
Entered: July 23rd, 2021
Signed: July 23rd, 2021




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND
                                              at GREENBELT

         In re:                                        *
         Victor Allan Kennedy                          *      Case No. 18-20662-LSS
                                                       *
                                                       *
                               Debtor                  *                 (Chapter 13)
                                                       *
                                                       *
         *          *      *       *      *     *      *      *      *      *      *      *

                                        CERTIFICATE RE: BDRP CONFERENCE


                          1. Pursuant to an Order of Assignment by this Court to the Bankruptcy
                    Dispute Resolution Program dated June 8, 2021, I conducted a BDRP
                    Conference on June 29, 2021.
                           2. The following parties and counsel participated: Rebecca A. Herr, as
                    chapter 13 trustee, and her counsel Brian Tucci, the debtor, Dr. Victor Allan
                    Kennedy, and his counsel M. Christina Hamilton and Alan D. Eisler of Eisler
                    Hamilton, LLC, and William Hymes, as representative of Loncar and Associates,
                    P.C., and counsel Jeffrey M. Orenstein of Wolff & Orenstein, LLC.
                           3. A settlement of all disputes was reached. The parties have executed a
                    settlement agreement.


         Dated: July 23, 2021
                                                                     Hon. Thomas J. Catliota
                                                                     Resolution Advocate
